DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32 and 42-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 32 and 42 recite “particle shape” for  the stiffness component. Particles come in all shapes and sizes, and thus it is unclear what is meant by this limitation.
Dependent claims are likewise rejected.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 30-35, 38-40, 42-44, and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20070169935 A1 to Akbar.
Regarding claim 30, Akbar discloses 30. (Original) A variable stiffness or deformable degradable component formed of a) degradable metal and 10-80 vol.% of a stiffness component, or b) degradable elastomer or polymer 32/42 [0022] and 10-80 vol.% of a stiffness component 34/44 ([0044],[0055], Claim 7 -the 10-40% weight is interpreted as overlapping with the claimed range, Also polymers [0051] and at least microspheres [0058], which is the same as applicant and thus the claimed properties of variable stiffness would naturally be present since the materials claimed are the same as the prior art. ).
However, if one where to disagree that the claimed range overlaps with the disclosed range,  it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Akbar and make ball sealer to be made with  10-80 vol.% of his filler , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 31, Akbar discloses 31. (Original) The variable stiffness or deformable degradable component as defined in claim 30, wherein said variable stiffness or deformable degradable component is formed of said degradable elastomer or polymer and said stiffness component,(32/42,34/44) said degradable elastomer or polymer forming a continuous phase in said first degradable component (figure 3, figure 4), said degradable elastomer or polymer having a 50-100 shore A hardness, and a strain to failure in tension or compression of at least 20%; said stiffness component 34/44 forming a discontinuous second phase in said first degradable component (figure 3, figure 4), said stiffness component i) has a stiffness or hardness at of least five times a stiffness or hardness of said degradable elastomer or polymer, and/or ii) allows for deformation of said first degradable component when said first degradable component is exposed to a force that is 10-75% of a strength of said first degradable component prior to be deformed; said first degradable component has a stiffness or yield strength that changes when said first degradable component deforms, and wherein a maximum stiffness and/or yield strength of said first degradable component after deformation of said first degradable component is at least 1.3 times a stiffness of said first degradable component prior to deformation of said first degradable component. ( Also, polymers [0051] and at least microspheres [0058], which is the same as applicant and thus the claimed properties of variable stiffness would naturally be present since the materials claimed are the same as the prior art)
Regarding claim 32, Akbar discloses 32. (Original) The variable stiffness or deformable degradable component as defined in claim 30, wherein said stiffness component includes one or more of a flake, fiber, foil, microballoon, ribbon, sphere, and/or particle shape. ( Akbar discloses polymers [0051] and at least glass spheres, fibers, and microspheres [0058], which is the same as applicant and thus the claimed properties would naturally be present since the materials claimed are the same as the prior art).
Regarding claim 33, Akbar discloses 33. (Original) The variable stiffness or deformable degradable component as defined claim 30, wherein said stiffness component is uniformly dispersed in said first degradable component.(figure 3 and 4)
Regarding claim 34, Akbar discloses 34. (Original) The variable stiffness or deformable degradable component as defined in claim 30, wherein 80-100% of said stiffness component is located inwardly from an outer surface of said first degradable component.(figures 3 and 4, as best understood 100% of the filler/stiffness component is located inward of the outer surface of the ball sealer)
Regarding claim 35, Akbar discloses 35. (Original) The variable stiffness or deformable degradable component as defined in claim 30, wherein said stiffness component includes one or more fillers selected from the group consisting of calcium carbonate, titanium dioxide, silica, talc, mica, sand, gravel, crushed rock, bauxite, granite, limestone, sandstone, glass beads, aerogels, xerogels, clay, alumina, kaolin, microspheres, hollow glass spheres, porous ceramic spheres, gypsum dihydrate, insoluble salts, magnesium carbonate, calcium hydroxide, calcium aluminate, and/or magnesium carbonate. [0058].
Regarding claim 38, Akbar discloses wherein said first degradable components has a density that is a) less than the density of said fluid (Akbar [0009], [0021-0023], (0071]; figure 1; The ball sealers 18 preferably should have a density less than the density of the treating fluid 19.). 
Akbar does not specifically disclose that said first degradable components has a density that is a) plus/minus 20% a density of said fluid, or b) plus/minus 20% a density of sand, frac balls, and/or proppant in said fluid. 
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Akbar such that wherein said first degradable components has a density that is a) plus/minus 20% a density of said fluid; because maximum seating efficiencies occurred when the ball density was 0.02 g/cc less than the workover fluid density which typically ranges from 0.8 g/cc to 1.3 g/cc (Akbar [0009], [0021-0023]).
Regarding claim 39, Akbar discloses 39. (Original) The variable stiffness or deformable degradable component as defined in claim 30, wherein a density of said degradable elastomer or polymer is 0.01-1.2 g/cc. ([0044]; polymer of ethylene and one or more alpha-olefins and having a density of about 0.7 g/cc to about 1.5 g/cc).
Regarding claim 40, Akbar discloses 40. (Original) The variable stiffness or deformable degradable component as defined in claim 30, wherein a density of said first degradable component is 0.95-1.3 g/cc. ( (0044]; The present invention comprising a polymer of ethylene and one or more alpha­ olefins and having a density of about 0.7 g/cc to about 1.5 g/cc. Optionally, and in accordance with the present invention, the addition of finely graded filler material to the polymeric mixture can be included so as to change the density and/or specific gravity of the ball sealer to be in a range from about 0.7 g/cc to about 1.5 g/cc.).
Regarding claim 42, Akbar discloses 42. (New) A variable stiffness or deformable degradable component formed of: 
a) degradable metal and 10-80 vol.% of a stiffness component; said degradable metal include magnesium; said stiffness component forming a discontinuous second phase in said first degradable component; said stiffness component allows for deformation of said first degradable component when said first degradable component is exposed to a force that is 10-75% of a strength of said first degradable component prior to be deformed; said first degradable component has a stiffness or yield strength that changes when said first degradable component deforms, and wherein a maximum stiffness and/or yield strength of said first degradable component after deformation of said first degradable component is at least 1.3 times a stiffness of said first degradable component prior to deformation of said first degradable component; said stiffness component includes one or more of a flake, fiber, foil, microballoon, ribbon, sphere, and/or particle shape; said stiffness component is uniformly dispersed in said first degradable component; or 
b) degradable elastomer or polymer (32/42) and 10-80 vol.% of a stiffness component (34/44); said degradable elastomer or polymer forming a continuous phase in said first degradable component (Figs 3 and 4); said degradable elastomer or polymer having a 50-100 shore A hardness, and a strain to failure in tension or compression of at least 20%; said stiffness component forming a discontinuous second phase in said first degradable component (Figs 3 and 4); said stiffness component i) has a stiffness or hardness at of least five times a stiffness or hardness of said degradable elastomer or polymer, and/or ii) allows for deformation of said first degradable component when said first degradable component is exposed to a force that is 10-75% of a strength of said first degradable component prior to be deformed; said first degradable component has a stiffness or yield strength that changes when said first degradable component deforms, and wherein a maximum stiffness and/or yield strength of said first degradable component after deformation of said first degradable component is at least 1.3 times a stiffness of said first degradable component prior to deformation of said first degradable component; said stiffness component includes one or more of a flake, fiber, foil, microballoon, ribbon, sphere, and/or particle shape ( Akbar discloses polymers [0051] and at least glass spheres, fibers, and microspheres [0058], which is the same as applicant and thus the claimed properties would naturally be present since the materials claimed are the same as the prior art).; said stiffness component is uniformly dispersed in said first degradable component (Figs 3 and 4).   ([0044],[0055], Claim 7 -the 10-40% weight is interpreted as overlapping with the claimed range. Polymers [0051] and at least microspheres [0058], which are the same materials as applicant and thus the claimed properties of variable stiffness would naturally be present since the materials claimed are the same as the prior art. )
However, if one where to disagree that the claimed range overlaps with the disclosed range,  it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Akbar and make ball sealer to be made with  10-80 vol.% of his filler , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 43, Akbar discloses 43. (New) The variable stiffness or deformable degradable component as defined in claim 42, wherein said stiffness component includes one or more fillers selected from the group consisting of calcium carbonate, titanium dioxide, silica, talc, mica, sand, gravel, crushed rock, bauxite, granite, limestone, sandstone, glass beads, aerogels, xerogels, clay, alumina, kaolin, microspheres, hollow glass spheres, porous ceramic spheres, gypsum dihydrate, insoluble salts, magnesium carbonate, calcium hydroxide, calcium aluminate, and/or magnesium carbonate. [0056, 0058]
Regarding claim 44, Akbar discloses wherein said first degradable components has a density that is a) less than the density of said fluid (Akbar [0009], [0021-0023], (0071]; figure 1; The ball sealers 18 preferably should have a density less than the density of the treating fluid 19.). 
Akbar does not specifically disclose that said first degradable components has a density that is a) plus/minus 20% a density of said fluid, or b) plus/minus 20% a density of sand, frac balls, and/or proppant in said fluid. 
However, it would have been obvious to have a method wherein said first degradable components has a density that is a) plus/minus 20% a density of said fluid; because maximum seating efficiencies occurred when the ball density was 0.02 g/cc less than the workover fluid density which typically ranges from 0.8 g/cc to 1.3 g/cc (Akbar [0009], [0021-0023]).
Regarding claim 46, Akbar discloses46. (New) The variable stiffness or deformable degradable component as defined in claim 44, wherein said first degradable component is in the form of a diverter ball, diverter shape, or diverter plug.(Abstract, Figure 1 and 2).

Claims 36- 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akbar in further view of US 2017/0234103 A1 to Magnum .
Regarding claim 36, Akbar discloses the claimed invention except explicitly wherein said degradable elastomer or polymer includes an elastomeric material which includes at least two phases, a first phase includes one or more of natural rubber, vulcanized rubber, silicone, polyurethane, synthetic rubber, polybutadiene, nitrile rubber (NBR), polyisobutylene, acrylater-butadiene rubber and/or styrene butadine rubber, and a second phase includes one or more of polyvinyl alcohol (PVA), poly vinyl chloride (PVC), polyethylene glycol, polylactic acid (PLA), polyvinylpyrrolidone or polymer derivatives of acrylic and/or methacrylic acid. [0053]. 
Magnum103 teaches a method wherein said degradable elastomer or polymer includes an elastomeric material which includes at least two phases, a first phase including synthetic rubber, and a second phase including polylactic acid (PLA) (claim 26;  {0033)-(0034), [0037), [0029); A degradable settable downhole tool for engaging a casing at a rated setting strength in a well and temporarily isolating a first zone in the well from a second zone in the well, the downhole tool comprising: a mandrel, a top ring, a bottom subassembly, an upper and lower slip, a sealing element, and a first and second wedge. At least one or more of the following group is made from a polymer acid that will degrade in the aqueous downhole fluid: at least one of the slips, the mandrel, at least one of the wedges, the top ring, the bottom subassembly. In one embodiment, the sealing element may be KDR from Kureha or its equivalent, a degradable rubber that will degrade sufficiently in the condition set forth herein. This would provide the second phase here. In another embodiment, the dissolvable acid polymer is polylactic acid. This would provide the first phase here.). 
Therefore, it would have been obvious/s to one ordinary skilled in the art to utilize a degradable rubber such as KDR and polylactic acid in constructing the degradable settable downhole tool, as taught by Magnum103; with the method of forming a temporary seal in a well formation, as taught by Akbar; because one or more of the load ring, a slip and/or shear sub may be comprised of degradable metal with sufficient tensile strength, such as aluminum, magnesium, or any combination of one more of the foregoing in conjunction with downhole tool elements comprised of dissolvable polymer or other suitable composite in a preferred embodiment, PGA or PLA to provide a dissolvable composite tool (Magnum103;  [0042]). Further, because polylactic acid is an aliphatic polyester polymer that may degrade in aqueous solutions. While not be constrained by theory, polymer acids that are at least partially degradable in aqueous solution may release an acid or lower the pH of an aqueous solution which will synergistically speed the degradation of the metal components in close proximity to the polymer acid (Magnum; (00091). Furthermore, because KDR is a degradable rubber that will degrade sufficiently in the condition set forth herein for dissolution of the metal and polymer acid components (Magnum103; [0058)).
Regarding claim 37, Akbar discloses the claimed invention except wherein said first degradable component includes degradable metal; said degradable metal includes degradable magnesium alloy. 
Magnum teaches a tool wherein said degradable metal is a degradable magnesium alloy (abstract; (0103], [0062]; claim 1; A downhole plug for use in oil and gas well completions made of [aluminum) magnesium, dissolves in natural wellbore fluids, has a dissolvable seal made of (aluminum] magnesium split rings. A number of high strength magnesium alloys may be used in all of the applications set forth herein that call for aluminum or aluminum alloys, such as the magnesium alloy - SoluMag.). 
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Akbar to utilize magnesium aluminum alloys such as SoluMag, as taught by Magnum161; with the ball sealer of Akbar, because the magnesium alloy (SoluMag) has a high strength, high corrosion rate magnesium alloy developed for the oil and gas industry. It has high compressive strength and tensile strengths (Magnum161; [00621).

Claim 41 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akbar in further view of US 2011/0303411 A1 to Todd.
Regarding claim 41, Akbar discloses the claimed invention except wherein said first degradable component includes a swellable component that increases in volume upon exposure to said fluid.
Todd teaches a tool wherein said first degradable component includes a swellable component that increases in volume upon exposure to said fluid (abstract; (0001], [0007]; This invention relates to a swellable and degradable sand plug system and the use of the system in treating horizontal wellbores. The slurry composition comprises a carrier fluid and a granular borate source material. The aqueous fluid expands the slurry composition to the point that the expanded slurry composition substantially fills at least a portion of the horizontal wellbore in a direction vertical to the horizontal wellbore, thereby plugging the substantially horizontal wellbore.). 
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified the ball sealer of Akbar, such that said first degradable component includes a swellable component that increases in volume upon exposure to said fluid, in view of Todd,  because it will expand and substantially or completely bridge a portion of the wellbore when used in its normal operation. Further, because the aqueous fluid expands the slurry composition to the point that the expanded slurry composition substantially fill at least a portion of the one or more horizontal wellbores in a direction vertical to the horizontal wellbores, thereby plugging the one or more horizontal wellbores and treating the one or more subterranean zones intersected by the one or more substantially horizontal wellbores extending outwardly from the one or more parent wellbores (Todd; [0041]).
Regarding claim 45, Akbar discloses the claimed invention except wherein said first degradable component includes a swellable component that increases in volume upon exposure to said fluid.
Todd teaches a tool wherein said first degradable component includes a swellable component that increases in volume upon exposure to said fluid (abstract; (0001], [0007]; This invention relates to a swellable and degradable sand plug system and the use of the system in treating horizontal wellbores. The slurry composition comprises a carrier fluid and a granular borate source material. The aqueous fluid expands the slurry composition to the point that the expanded slurry composition substantially fills at least a portion of the horizontal wellbore in a direction vertical to the horizontal wellbore, thereby plugging the substantially horizontal wellbore.). 
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified the ball sealer of Akbar, such that said first degradable component includes a swellable component that increases in volume upon exposure to said fluid, in view of Todd,  because it will expand and substantially or completely bridge a portion of the wellbore when used in its normal operation. Further, because the aqueous fluid expands the slurry composition to the point that the expanded slurry composition substantially fill at least a portion of the one or more horizontal wellbores in a direction vertical to the horizontal wellbores, thereby plugging the one or more horizontal wellbores and treating the one or more subterranean zones intersected by the one or more substantially horizontal wellbores extending outwardly from the one or more parent wellbores (Todd; [0041]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20130292123 A1 disclose ball sealers with similar components and properties to applicants
US 8950437 B2 discloses a sealing apparatus the deforms under pressure
US 8714250 B2 discloses a multi component deformable ball sealer
US 5253709 A disclose a multi component deformable ball sealer
US 20120285692 A1 discloses a multi component flexible material for downhole sealing application
US 20050019574 A1 discloses composite elastomeric materials for wellbore use.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A MACDONALD/           Primary Examiner, Art Unit 3674